 In the Matter OfCROSSETTCHEMICALCOMPANY, EMPLOYERandINTER-NATIONAL WOODWORKERS OF AMERICA,CIO,PETITIONERCase No. 1.5-R-1768.-Decided October 28, 1946Messrs. Paul Sullins, R. P. Meredith, E. M Godat,andGeorge Al-corn,all of Crossett, Ark., for the Employer.Mr. Walter H. Harris,of Little Rock, Ark., andMr. W. D. Moore,of El Dorado, Ark., for the Petitioner.dlr. Arvile Inge,of Houston, Tex., for the Intervenor.Miss Irene Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed,hearing in this case was held at Crossett,Arkansas,on August29, 1946, before C. Paul Barker,hearing officer.The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF TILE EMPLOYERCrossett Chemical Company, a Delaware corporation with its prin-cipal office and place of business in Crossett, Arkansas, is engagedin the manufacture of wood chemical products. The annual value ofthe raw materials and supplies used by the Employer is in excess of$200,000, of which approximately 1 percent is received from pointsoutside the State of Arkansas.The annual value of the Employer'sfinished products exceeds $200,000, of which approximately 90 per-cent is shipped to purchasers located outside the State.The Employer admits and We find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N L. 11 B, No. 07.433 434DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International ChemicalWorkers Union, herein called the Inter-venor, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONOn June 22, 1946, the Petitioner requested the Employer to recog-nize it as the collective bargaining representative of its employees.This request was denied.On June 27, 1946, the Petitioner filed itspetition with the Board.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees of the Employer, excluding superintendents, assistant super-intendents, foremen, department heads, shipping clerks, timekeepers,storekeepers, chemists, non-operative testers and meter men, mastermechanics, office employees, employees engaged in confidential capac-ities, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The parties disagree as to the right of the probationary employees tovote in the election.The Petitioner contends that probationary em-ployees should be permitted to vote; the Employer and the Intervenorinsist that they should not be.Newly hired employees are assigned aprobationary status during the first 3 months of their employment.' On August 2, 1945, the Employer and the A. F.of L. executed a collective bargainingagreement for a 1-year period.The contract did not contain a renewal clause but on itsexpiration,the contracting parties agreed in writing to extend its provisions for an in-definite period pending the Board's determination of the question of representation.Noneof the parties contends that the 1945 contract or its supplement is a bar. CROSSETT CHEMICALCOMPANY435Thereafter they become regular employees.All probationary em-ployees are hired with the expectation that they will become regularemployees and normally a high percentage of them do achieve thatstatus.During their trial period, these employees receive the samerate of pay as their regular colleagues and enjoy the same privileges,including group insurance.Furthermore, the probationary period ofthese employees is included in computing seniority and vacation rights.Because these workers have a reasonable expectation of becomingregular employees and because the conditions under which they workare similar to those of their fellow workers, we find that they have asufficient interest in the present election to entitle them to a voice inthe choice of a bargaining representative.We find, therefore, thatprobationary employees are eligible to vote in the election.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Crossett Chemical Company, Cros-sett,Arkansas, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Fifteenth Region, acting in this matter as agent for the NationalLabor Relations, Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalWoodworkers of America, C. I. 0., or by InternationalChemicalWorkers Union, A. F. L., for the purposes of collectivebargaining, or by neither.2Matter ofMidland National Bank of Minneapolis,68 N. L.R. B. 580;Matter ofOttoJung, etal.,63 N. L. R. B. 1241.